Exhibit $175,000,000 REVOLVING CREDIT LOAN AND SECURITY AGREEMENT by and between HERSHA HOSPITALTY LIMITED PARTNERSHIP, as Borrower HERSHA HOSPITALITY TRUST AND THE OTHER GUARANTORS NOW OR HEREAFTER A PARTY HERETO, as Guarantors EACH OF THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER A PARTY HERETO, as Lenders and TD BANK, N.A. as Lender and Agent Dated:October 14, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Other Definitional Provisions 17 ARTICLE II THE LINE: USE OF PROCEEDS 18 2.1 Line of Credit 18 2.2 Letters of Credit 20 2.3 Commitments 24 2.4 Use of Proceeds 24 2.5 Advances of the Line 25 2.6 Conditions to Advances; Borrowing Base 26 2.7 Commitment Increase 27 ARTICLE III INTEREST RATES 28 3.1 Interest on the Line 28 3.2 Default Interest 28 3.3 Calculation 29 3.4 Limitation of Interest to Maximum Lawful Rate 29 ARTICLE IV PAYMENTS AND FEES; COLLATERAL 29 4.1 Interest Payments on the Line 29 4.2 Principal Payments on the Line; Prepayments 29 4.3 Facility Fee 30 4.4 Arrangement Fee 31 4.5 Unused Facility Fee 31 4.6 Letter of Credit Fees 31 4.7 Late Charge 31 4.8 Payment Method 31 4.9 Application of Payments 32 4.10 Loan Account 32 4.11 Indemnity; Loss of Margin 32 4.12 Renewal of Line 34 4.13 Collateral 34 4.14 Release and Substitution of Collateral; Additional Collateral 34 ARTICLE V REPRESENTATIONS AND WARRANTIES 36 5.1 Valid Organization, Standing and Qualification 36 5.2 Licenses 36 5.3 Ownership Interests 36 5.4 Subsidiaries 37 5.5 Financial Statements 37 5.6 No Material Adverse Change 37 5.7 Pending Litigation or Proceedings 37 5.8 Due Authorization; No Legal Restrictions 37 5.9 Enforceability 38 5.10 No Default Under Other Obligations Orders or Governmental Obligations 38 5.11 Governmental Consents 38 5.12 Taxes 38 5.13 Addresses 39 5.14 Investment Company 39 5.15 Current Compliance 39 5.16 Deferred Compensation Plans 39 5.17 Leases and Contracts 39 5.18 Contingent Liabilities 39 5.19 Encumbrances 39 5.20 Environmental Matters 40 5.21 Insurance 41 5.22 Anti-Terrorism Laws 41 5.23 Compliance with OFAC Rules and Regulations 41 5.24 Securities Act 41 5.25 Disclosure 41 5.26 Margin Stock 42 5.27 Bank Accounts 42 ARTICLE VI GENERAL AFFIRMATIVE COVENANTS 42 6.1 Existence, Approvals, Qualifications, Business Operations; Compliance with Laws 42 6.2 Taxes; Claims for Labor and Materials 42 6.3 Maintenance of Properties 43 6.4 Insurance 43 6.5 Inspections; Examinations 43 6.6 Bank Accounts 43 6.7 Maintenance of Management 44 6.8 Notices 44 6.9 Appraisals 44 6.10 Further Assurances 44 ARTICLE VII FINANCIAL COVENANTS 44 7.1 Debt Service Coverage Ratio 44 7.2 Total Funded Debt to Gross Asset Value 45 7.3 EBITDA to Debt Service 45 7.4 Tangible Net Worth 45 7.5 Distributions 45 7.6 Certain Indebtedness 45 7.7 Changes to Financial Covenants 46 ARTICLE VIII NEGATIVE COVENANTS 46 8.1 Limitation on Indebtedness 46 8.2 Guaranties 47 8.3 Disposition of Assets 47 8.4 Liens 47 8.5 Nature of Business 47 8.6 Consolidation, Merger, Sale or Purchase of Assets 47 8.7 Advances, Investments and Loans 48 8.8 Default Under Other Indebtedness 48 8.9 Deferred Compensation Plans 49 8.10 Transactions with Affiliates 49 8.11 Restriction on Transfer 49 8.12 Corporate Changes 49 8.13 Limitations on Restricted Actions 50 8.14 Restricted Payments 50 8.15 Negative Pledges 50 8.16 Name or Address Change 51 8.17 Material Adverse Contracts 51 ARTICLE IX ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS 51 9.1 Annual Statements 51 9.2 Quarterly Statements 51 9.3 Requested Information 52 9.4 Compliance Certificates 52 9.5 Other Operating Information 52 9.6 Annual Budget and Financial Projections 53 ARTICLE X CONDITIONS OF CLOSING 53 10.1 Conditions Precedent 53 10.2 Representations and Warranties 56 10.3 No Default 56 10.4 Environmental Matters 56 10.5 Additional Documents 56 10.6 No Material Adverse Change 57 ARTICLE XI CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES 57 11.1 Representations and Warranties 57 11.2 No Default 57 11.3 Additional Conditions 57 11.4 Other Requirements 57 ARTICLE XII DEFAULT AND REMEDIES 58 12.1 Events of Default 58 12.2 Acceleration; Remedies 60 ARTICLE XIII THE AGENT 61 13.1 Appointment of Agent 61 13.2 Nature of Duties of Agent 61 13.3 Lack of Reliance on Agent 61 13.4 Certain Rights of the Agent 62 13.5 Reliance by Agent 62 13.6 Indemnification of Agent 62 13.7 The Agent in its Individual Capacity 63 13.8 Holders of Notes 63 13.9 Successor Agent 63 13.10 Collateral Matters 64 13.11 Actions with Respect to Defaults 65 13.12 Delivery of Information 65 13.13 Disbursements to Lenders 65 ARTICLE XIV COMMUNICATIONS AND NOTICES 66 14.1 Communications and Notices 66 14.2 Electronics Communications 67 ARTICLE XV WAIVERS 68 15.1 Waivers 68 15.2 Forbearance 68 15.3 Limitation on Liability 68 ARTICLE XVI SUBMISSION TO JURISDICTION 69 16.1 Submission to Jurisdiction 69 ARTICLE XVII MISCELLANEOUS 70 17.1 Brokers 70 17.2 No Joint Venture 70 17.3 Survival 70 17.4 No Assignment by Borrower 70 17.5 Assignment or Sale by Bank 70 17.6 Binding Effect 71 17.7 Severability 71 17.8 No Third Party Beneficiaries 71 17.9 Modifications 71 17.10 Holidays 72 17.11 Law Governing 72 17.12 Integration 72 17.13 Exhibits and Schedules 72 17.14 Headings 72 17.15 Counterparts 72 17.16 Waiver of Right to Trial by Jury 73 REVOLVING CREDIT LOAN AND SECURITY AGREEMENT THIS REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (this“Agreement”) is made effective the 14th day of October, 2008, by and between HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust (the “Trust”), as Guarantor,each of the other Guarantors party hereto, each of the financial institutions identified as Lenders on Schedule A hereto (together with each of their successors and assigns, referred to individually as a “Lender” and collectively as “Lenders”) and TD BANK, N.A. (“Bank”), as Lender and as administrative agent for the Lenders hereunder, acting in the manner and to the extent described herein (in such capacity, “Agent”). BACKGROUND A.
